Citation Nr: 0413137	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
cervical spine disability.  

2.  Entitlement to a rating higher than 10 percent for a 
lumbar spine disability.  

3.  Entitlement to a compensable rating for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
October 1989 to August 1990.  His subsequent service in the 
Army reserves included another period of ACDUTRA from March 
16, 2001 to April 1, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO rating decision which granted 
service connection for disc protrusion C6-C7, narrowing of 
C5-C6 and C6-C7 foramina secondary to osteophytes, and disc 
protrusion with cervical C6-C7 radiculopathy, and assigned a 
20 percent rating effective from April 2, 2001; granted 
service connection for a bulging disc at L5-S1 and assigned a 
10 percent rating effective from April 2, 2001; and granted 
service connection for status post right shoulder contusion 
and assigned a 0 percent rating effective from April 2, 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained an injury on March 23, 2001 while on 
ACDUTRA.  By July 2002 rating decision, service connection 
was granted for cervical, lumbar, and right shoulder 
disabilities which resulted from this injury.

The veteran reported he had been receiving constant treatment 
for these disabilities at the following VA facilities:  
"POPC" (Ponce Outpatient Clinic), San Juan VAMC, and the 
Rio Piedros Vet Center.  The veteran submitted several 
records from San Juan VAMC.  It is unclear whether there are 
additional VA records for the veteran.  The veteran has also 
submitted a copy of a treatment record from a private doctor, 
Dr. Virgilio Polonio.  It is unclear from the veteran's 
statement whether there may be additional treatment records 
from Dr. Polonio.  The RO should therefore clarify these 
matters.

With respect to the veteran's claims for higher ratings, the 
Board observes that the RO, during this appeal, granted 
service connection for these disabilities and assigned 
initial disability evaluations.  Therefore, the entire period 
in question must be considered to ensure that consideration 
is given to the possibility of staged ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the Board remands this case for the following: 

1.  The RO should send a letter to the 
veteran asking that he indicate whether 
he has received additional treatment from 
Dr. Virgilio Polonio beyond the October 
9, 2003 appointment.  If so, after 
securing the necessary releases, the RO 
should request copies of the veteran's 
treatment records from Dr. Polonio.  Any 
treatment records obtained should be 
associated with the claims folder.

2.  The RO should also request complete 
treatment records for the veteran from 
the Ponce Outpatient Clinic, the San Juan 
VAMC, and the Rio Piedros Vet Center.  
The RO should request a negative response 
if there are no such records available.

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record.  If the RO decides 
that another VA examination should be 
done, then that should be accomplished.  
The RO should then adjudicate the claim, 
with consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


